Exhibit 10.2
JPMORGAN CHASE BANK, N.A.
REVOLVING LOAN NOTE

      $25,000,000.00   June 30, 2009 Chicago, Illinois    

     FOR VALUE RECEIVED, FUEL TECH, INC., a Delaware corporation (together with
permitted successors, herein called “Maker”), promises to pay to the order of
JPMorgan Chase Bank, N.A. (“Payee”), at the office of JPMorgan Chase Bank, N.A.,
in Chicago, Illinois, in immediately available funds and in lawful money of the
United States of America, the principal sum of Twenty-Five Million and No/100
Dollars ($25,000,000.00) (or the unpaid balance of all principal advanced
against this note, if that amount is less), together with interest on the unpaid
principal balance of this note from time to time outstanding at the rate or
rates provided in that certain Credit Agreement (as amended, supplemented,
restated or replaced from time to time, the “Credit Agreement”) dated as of
June 30, 2009 among Maker and Payee. Any term defined in the Credit Agreement
which is used in this note and which is not otherwise defined in this note shall
have the meaning ascribed to it in the Credit Agreement.
     1. Credit Agreement; Advances. This note has been issued pursuant to the
terms of the Credit Agreement, and is the Revolving Note referred to in the
Credit Agreement. Advances against this note by Payee or other holder hereof
shall be governed by the terms and provisions of the Credit Agreement. Reference
is hereby made to the Credit Agreement for all purposes. Payee is entitled to
the benefits of the Credit Agreement. The unpaid principal balance of this note
at any time shall be the total of all amounts lent or advanced against this note
less the amount of all payments or permitted prepayments made on this note and
by or for the account of Maker. All loans and advances and all payments and
permitted prepayments made hereon may be endorsed by the holder of this note on
a schedule which may be attached hereto (and thereby made a part hereof for all
purposes) or otherwise recorded in the holder’s records; provided, that any
failure to make notation of (a) any advance shall not cancel, limit or otherwise
affect Maker’s obligations or any holder’s rights with respect to that advance,
or (b) any payment or permitted prepayment of principal shall not cancel, limit
or otherwise affect Maker’s entitlement to credit for that payment as of the
date received by the holder.
     2. Mandatory Payments of Principal and Interest.
     (a) Accrued and unpaid interest on the unpaid principal balance of this
note shall be due and payable monthly and on the Maturity Date as provided in
the Credit Agreement.
     (b) On the Maturity Date, the entire unpaid principal balance of this note
and all accrued and unpaid interest on the unpaid principal balance of this note
shall be finally due and payable.
     (c) The Credit Agreement provides for prepayments of the indebtedness
evidenced hereby upon terms and conditions specified therein.

 



--------------------------------------------------------------------------------



 



     3. Default. The Credit Agreement provides for the acceleration of the
maturity of this note and other rights and remedies upon the occurrence of
certain events specified therein.
     4. Waiver by Maker and Others. Except to the extent, if any, that notice of
default is expressly required herein or in any of the other Loan Documents,
Maker and any and all co-makers, endorsers, guarantors and sureties severally
waive notice (including, but not limited to, notice of intent to accelerate and
notice of acceleration, notice of protest and notice of dishonor), presentment
for payment, protest, diligence in collecting and the filing of suit for the
purpose of fixing liability and consent that the time of payment hereof may be
extended and re-extended from time to time without notice to any of them. Each
such person agrees that his, her or its liability on or with respect to this
note shall not be affected by any release of or change in any guaranty at any
time existing or by the partial or complete unenforceability of any guaranty or
other surety obligation, in each case in whole or in part, with or without
notice and before or after maturity.
     5. Paragraph Headings. Paragraph headings appearing in this note are for
convenient reference only and shall not be used to interpret or limit the
meaning of any provision of this note.
     6. Choice of Law. THIS NOTE SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE APPLICABLE LAWS OF THE STATE OF ILLINOIS AND THE UNITED
STATES OF AMERICA FROM TIME TO TIME IN EFFECT.
     7. Successors and Assigns. This note and all the covenants and agreements
contained herein shall be binding upon, and shall inure to the benefit of, the
respective legal representatives, heirs, successors and permitted assigns of
Maker and Payee.
     8. Records of Payments. The records of Payee shall be prima facie evidence
of the amounts owing on this note (absent manifest error).
     9. Severability. If any provision of this note is held to be illegal,
invalid or unenforceable under present or future laws, the legality, validity
and enforceability of the remaining provisions of this note shall not be
affected thereby, and this note shall be liberally construed so as to carry out
the intent of the parties to it.
     10. Revolving Loan. Subject to the terms and provisions of the Credit
Agreement, Maker may use all or any part of the credit provided to be evidenced
by this note at any time before the Maturity Date. Maker may borrow, repay and
reborrow hereunder, and except as set forth in the Credit Agreement there is no
limitation on the number of advances to be made hereunder.
[SIGNATURE PAGE TO FOLLOW]
JPMorgan Chase Bank, N.A.
Revolving Loan Note

2



--------------------------------------------------------------------------------



 



            FUEL TECH, INC.,
a Delaware corporation,
      By:   /s/ John P. Graham         Name:   John P. Graham        Title:  
Chief Financial Officer     

Signature Page to $25,000,000 Revolving Loan Note
payable to JP Morgan Chase Bank, N.A.

 